In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01045-CR
____________

JOSEPH GREEN, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 1000443



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of possession of less than one gram
of cocaine and, in accordance with the plea bargain agreement, the trial court
sentenced appellant to confinement in county jail for four months.
  Appellant filed
a timely notice of appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We note that appellant also waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).